Response to Appeal Brief
The Appeal Brief filed on January 31, 2022 has been entered. An interview was held with Appellant to discuss potential amendments to place the application in condition for allowance, in lieu of the Appeal.1
Allowable Subject Matter
Claims 1-2, 5-14, and 16-28 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Nicholas Stokes on May 4, 2022.
The application has been amended as follows: 
In claim 1:
The recitation of “the evaporator coil is disposed between the mixing chamber and the supply fan”, in the last line of the claim, is amended to recite --the evaporator coil is disposed downstream of the mixing chamber and upstream of the supply fan--.
In claim 14:
The recitation of “a controller configured to regulate operation of the economizer via the damper based on a comparison of an operating load of the HVAC unit to a threshold system load”, in the last two lines of the claim, is amended to recite --a controller configured to regulate a position of the damper, wherein the controller is configured to open the damper when the HVAC unit is operated at a first conditioning capacity utilization less than a threshold value, and the controller is configured to open a second damper of a second economizer of the HVAC unit when the HVAC unit is operated at a second conditioning capacity utilization greater than the threshold value--.
In claim 16:
The recitation of “threshold system load” is amended to recite -- threshold value--.
In claim 17:
The recitation of “operating load of the HVAC unit” is amended to recite --second conditioning capacity utilization--.
The recitation of “threshold system load” is amended to recite --threshold value--.
In claim 26:
The recitation of “operating load” is amended to recite --first conditioning capacity utilization--.
In claim 27:
The recitation of “wherein the controller is configured to regulate operation of a second economizer having a second damper,” is deleted.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as currently recited in claims 1, 14 and 20. The closest prior art references are Baer et al. (US 5709100 A), herein Baer, and Fischer et al. (US 20160169544 A1), herein Fischer.
Regarding claim 1, the prior art of Baer at best teaches, inter alia, an evaporator coil (118, 120) disposed between a mixing chamber (94) and a supply fan (68). However, Baer fails to disclose the evaporator being disposed downstream the mixing chamber and upstream the supply fan, as currently recited in claim 1. Since there are no other prior art teachings that would supplement or substitute the teachings of Baer to arrive at the claimed invention, claim 1 and its dependencies are considered allowable.
Regarding claim 14, the claim has been amended to include similar subject matter as claim 24, which was previously indicated as allowable. The detailed reasons for allowance made of record in the Non-Final Office action mailed on January 22, 2021 are hereby incorporated by reference.
Regarding claim 20, Appellant’s arguments, see pages 13-14 of the Appeal Brief filed on January 31, 2022, are considered persuasive. Therefore, the prior art rejection of claim 20 and its dependencies has been withdrawn, and the claims are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
    

    
        1 See PTO-413 document for additional details.